991 A.2d 308 (2010)
Marjorie A. WUTHRICK, Appellant
v.
ASSOCIATION OF PENNSYLVANIA STATE COLLEGES & UNIVERSITY FACULTIES, a.k.a. APSCUF, an Unincorporated or Professional Association, the Pennsylvania State System of Higher Education, a Public Corporation and Agency of the Commonwealth of Pennsylvania, Jace Condravy, individually, and as President of Slippery Rock University APSCUF, Appellees.
No. 2 WAP 2009
Supreme Court of Pennsylvania.
March 24, 2010.

ORDER
PER CURIAM.
AND NOW, this 24th day of March, 2010, the order of the Commonwealth Court is AFFIRMED.